Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2019

                                       No. 04-19-00791-CR

                                       Victor BARSENAS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5575
                        Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that this criminal case, “is a plea-bargain case, and the
defendant has NO right of appeal,” and that “the defendant has waived the right of appeal.” It is
therefore ORDERED that the trial court clerk file an electronic clerk’s record within ten days
from the date of this order containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court